     Case 1:20-cv-00538-PLM-RSK ECF No. 5 filed 08/28/20 PageID.48 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JASON RICHARD EIDAM,

                       Plaintiff,                     Case No. 1:20-cv-538

v.                                                    Honorable Paul L. Maloney

KENT COUNTY et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint as frivolous.

                                            Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the G. Robert Cotton Correctional Facility (JCF) in Jackson, Jackson County,

Michigan. Plaintiff sues Kent County and Kent County Sheriff’s Deputies Terry Lecuier and Tod
    Case 1:20-cv-00538-PLM-RSK ECF No. 5 filed 08/28/20 PageID.49 Page 2 of 6



Summerhays. Plaintiff further sues the City of Niles, Michigan, the Niles City Police Department,

and Niles Police Officers Nathan Adamczyk and Unknown Nolan.1 Plaintiff also sues Children’s

Protective Services (CPS) Investigator Halie Micheal and Sand Lake Police Officer Ryan Morin.

                   Plaintiff alleges that on February 28, 2020, while he was incarcerated, his wife died.

The following day, with Plaintiff in prison and his wife deceased, Defendant Micheal of CPS

moved Plaintiff’s minor children into the custody of Plaintiff’s 19-year-old stepdaughter. Plaintiff

asserts that he was not consulted about his children’s placement, and that he did not give

permission to place his children in the custody of his stepdaughter.

                   Plaintiff alleges that in the month that followed his wife’s death, he faced several

problems working with Defendant Micheal. Plaintiff alleges that he called Defendant Halie and

stated that he wanted his children placed in the custody of his aunt, Sherrill Watson. Plaintiff

further told Defendant Micheal that his stepdaughter had been abusive toward her mother and was

otherwise unfit to take custody.                Plaintiff contends that Defendant Micheal should have

investigated his accusations but she did not. Additionally, weeks passed, Plaintiff asserts, before

he learned of his children’s location.

                   After Defendant Micheal gave Plaintiff the children’s location, Watson and

Plaintiff’s father traveled from Texas to see Plaintiff’s children. With the knowledge that Watson

and Plaintiff’s father were traveling to see Plaintiff’s children, Defendant Micheal directed them

to request police presence while meeting with the children.                         Watson and Plaintiff’s father

complied, and Defendants Lecuier, Summerhays, and Morin answered the request. Watson and

Plaintiff’s father also apparently intended to take custody of Plaintiff’s children with the consent




1
 Although Plaintiff lists the City of Niles, Niles City Police Department, Nathan Adamcazyk, and Unknown Nolan
as defendants, the Court notes that Plaintiff utterly fails to allege any facts involving these defendants in the complaint.

                                                             2
  Case 1:20-cv-00538-PLM-RSK ECF No. 5 filed 08/28/20 PageID.50 Page 3 of 6



of Plaintiff. However, it is not clear that anyone beyond Plaintiff, his father, and Watson knew

this part of the plan until after Watson and Plaintiff’s father arrived.

               After his father and Watson arrived and met Defendants Lecuier, Summerhays, and

Morin, Plaintiff alleges that he joined the meeting by speakerphone. Plaintiff asserts that Watson

had a notarized document indicating that he had given her power of attorney. Watson and Plaintiff

told Defendants Lecuier, Summerhays, and Morin that they believed the children were in danger.

Plaintiff and Watson further requested the officers’ assistance so that Watson could take custody

of the children. Defendants Lecuier, Summerhays, and Morin allegedly refused to assist Watson

take custody of the children without a court order. Ultimately, Watson and Plaintiff’s father

returned to Texas without the children.

               Plaintiff asserts that at some point afterward, photos of one of his children appeared

on Facebook showing two black eyes. Watson sent the photos to Defendant Micheal, but Plaintiff

alleges that she did not investigate his children’s well-being.

               Plaintiff seeks injunctive relief and damages in the amount of $300,000 against

each Defendant.

II.    Jurisdiction

               Federal courts are courts of limited jurisdiction and may exercise only those powers

authorized by Constitution and statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994); see United States ex rel. Poteet v. Medtronic, Inc., 552 F.3d 503, 510 (6th Cir. 2009).

Therefore, “[i]t is to be presumed that a cause lies outside this limited jurisdiction, and the burden

of establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S. at 377

(citations omitted). The first and fundamental question presented by every case brought to the

federal courts is whether it has jurisdiction to hear a case, even where the parties concede or do

not raise or address the issue. See Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541
                                                   3
  Case 1:20-cv-00538-PLM-RSK ECF No. 5 filed 08/28/20 PageID.51 Page 4 of 6



(1986); see also American Telecom Co., L.L.C. v. Republic of Lebanon, 501 F.3d 534, 537

(6th Cir. 2007) (“Subject matter jurisdiction is always a threshold question.”). Plaintiff has the

burden of proving this court's jurisdiction. See Giesse v. Secretary of Dep’t of Health & Human

Servs., 522 F.3d 697, 702 (6th Cir. 2008).

                For nearly a century and a half, the Supreme Court has held that the federal courts

lack jurisdiction over questions of divorce, alimony, or child custody. See Barber v. Barber, 62

U.S. 582, 584 (1858). “Even when brought under the guise of a federal question action, a suit

whose subject is domestic relations generally will not be entertained in a federal court.” Firestone

v. Cleveland Trust Co., 654 F.2d 1212, 1215 (6th Cir. 1981). “The whole subject of the domestic

relations of husband and wife, parent and child, belongs to the laws of the state and not to the laws

of the United States.” In re Burrus, 136 U.S. 586, 593-94 (1890); see Lommen v. McIntyre, 125

F. App’x 655, 658 (6th Cir. 2005); Partridge v. Ohio, 79 F. App’x 844, 845 (6th Cir. 2003)

(“Federal courts have no jurisdiction to resolve domestic relations disputes involving child custody

or divorce.”); Danforth v. Celebrezze, 76 F. App’x 615, 616 (6th Cir. 2004) (“[F]ederal courts lack

jurisdiction where the action is a mere pretense and the suit is actually concerned with domestic

relations issues.”). The Supreme Court has consistently reaffirmed the longstanding doctrine that

the   federal    courts   lack    power      to   issue   divorce,    alimony     and    child-custody

decrees. See Ankenbrandt v. Richards, 504 U.S. 689, 703-07 (1992). Consequently, this Court is

powerless to address questions relating to the appropriate custody or visitation rights regarding

Plaintiff’s children.

                Plaintiff has not satisfied his burden to establish this Court has jurisdiction over the

action. “Plaintiff, as the party invoking federal subject-matter jurisdiction, has the burden of

persuading the court that all the requirements necessary to establish standing to bring this lawsuit



                                                   4
  Case 1:20-cv-00538-PLM-RSK ECF No. 5 filed 08/28/20 PageID.52 Page 5 of 6



have been met.” Courtney v. Smith, 297 F.3d 455, 459 (6th Cir. 2002) (citing Lujan v. Defenders

of Wildlife, 504 U.S. 555, 561 (1997)). In this case, CPS is a program within a state agency and

tasked with protecting children. See Mich. Dep’t of Health & Hum. Servs., Children’s Protective

Services, https://www.michigan.gov/mdhhs/0,5885,7-339-73971_7119_50648---,00.html (last

visited Aug. 19, 2020). CPS made a decision to place Plaintiff’s children in the custody of his

stepdaughter. Although Plaintiff brings this action under § 1983 to assert that his civil rights have

been violated, the core of his claims challenge the custody decision made by the State. C.f.

Partridge, 79 F. App’x at 845. This Court does not have jurisdiction to review such claims. See

Danforth, 76 F. App’x at 616. Thus, this Court lacks jurisdiction to review directly the custody or

parental-rights decision that Plaintiff is attempting to challenge through this lawsuit.

III.   Frivolity

               An action may be dismissed as frivolous if “it lacks an arguable basis either in law

or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Brown v. Bargery, 207 F.3d 863, 866

(2000); Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). Claims that lack an arguable or

rational basis in law include claims for which the defendants are clearly entitled to immunity and

claims of infringement of a legal interest which clearly does not exist; claims that lack an arguable

or rational basis in fact describe fantastic or delusional scenarios. Neitzke, 490 U.S. at 327-28;

Lawler, 898 F.2d at 1199. Additionally, a Court may dismiss a case as frivolous if “there is ‘no

possible ground upon which a reasoned argument can be made to sustain [ ] jurisdiction.’” Cohen

v. Corr. Corp. of Am., 439 F. App’x 489, 492 (6th Cir. 2011) (quoting De La Garza v. De La

Garza, 91 F. App’x 508, 509 (7th Cir. 2004)). An in forma pauperis complaint may not be

dismissed, however, merely because the court believes that the plaintiff’s allegations are unlikely.

Id.



                                                  5
  Case 1:20-cv-00538-PLM-RSK ECF No. 5 filed 08/28/20 PageID.53 Page 6 of 6



               In this case, the Court is unable to identify any grounds upon which Plaintiff could

make a reasoned argument on which to sustain jurisdiction. Accordingly, the Court will dismiss

the complaint as frivolous.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed as frivolous, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide whether an

appeal of this action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See

McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same reasons the Court

concludes that Plaintiff’s claims are properly dismissed, the Court also concludes that any issue

Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445

(1962). Accordingly, the Court certifies that an appeal would not be taken in good faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    August 28, 2020                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                                6
